                       Case 1:19-cv-03283-DLC Document 262 Filed 08/23/21 Page 1 of 2




                                                                  601 Lexington Avenue
                                                                   New York, NY 10022
              Aaron Marks, P.C.                                       United States
            To Call Writer Directly:                                                                                                  Facsimile:
               +1 212 446 4856                                         +1 212 446 4800                                             +1 212 446 4900
          aaron.marks@kirkland.com
                                                                       www.kirkland.com




                                                                  August 20, 2021                          MEMO ENDORSED
            VIA ECF
            The Honorable Denise L. Cote
            United States District Court
            Southern District of New York
            500 Pearl Street, Room 1910
            New York, New York 10007

                               Re:        TransPerfect Global, Inc. v. Lionbridge Technologies, Inc., et al.,
                                          Case No. 1:19-cv-3283-DLC
          Dear Judge Cote:

                 Defendants respectfully request authorization to file under seal Exhibits 461–468, 478–
          482, and 488–491 and file in redacted form Exhibits 469–477 and 483–487 attached to the
          Declaration of Aaron H. Marks in Further Support of Defendants’ Motion for Summary Judgment.

                  Exhibits 463–468, 482, 488, and 491 are confidential email chains and documents, which
          extensively discuss: (1) Lionbridge’s confidential business and marketing strategy documents,
          including documents concerning current or potential customers, revenue, pricing information, and
          sales strategies; (2) H.I.G.’s confidential business strategy documents, including its methods for
          evaluating its investments; and (3) confidential communications and documents shared between
          Defendants and their advisors that reflect the information from (1) and (2). These exhibits were
          produced by Defendants and contain and reflect information designated Confidential or Highly
          Confidential by Defendants under the Court’s June 3, 2020 Order Regarding Confidential
          Discovery Material (ECF No. 78) (the “Confidentiality Order”). The public disclosure of these
          documents would cause Defendants financial harm that outweighs any presumption of public
          access.

                 For the same reasons set forth in Defendants’ July 16, 2021 Letter to Motion to Seal
          Exhibits (ECF No. 197), which Your Honor granted on July 30, 2021 (ECF No. 215) (“Sealing
          Order”), Defendants request authorization to file these Exhibits under seal as they reflect private,
          commercially sensitive information that outweighs the presumption of public access. (Sealing
          Order at 1–2.)




Beijing     Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
             Case 1:19-cv-03283-DLC Document 262 Filed 08/23/21 Page 2 of 2




    Hon. Denise L. Cote
    August 20, 2021
    Page 2


           Exhibits 481, 489, and 490 are documents that were produced in this case by TransPerfect
    and designated Confidential or Highly Confidential by TransPerfect under the Confidentiality
    Order.

            Exhibits 461, 462, and 478–480 are documents that were produced in this case by third
    parties in response to subpoenas and designated Confidential by those third parties under the
    Confidentiality Order.

           Exhibits 469–477 and 483–487 are excerpts of deposition testimony from depositions of
    party and third-party witnesses in this case, portions of which have been designated Confidential
    or Highly Confidential by Defendants, TransPerfect, or third parties under the Confidentiality
    Order. Defendants request these Exhibits be filed in redacted form pursuant to Rule 8(B) of Your
    Honor’s Individual Practices In Civil Cases.

            In order to reply to TransPerfect’s response to the Defendants’ undisputed facts in support
    of its motion, Defendants must reference these documents. Pursuant to the Stipulation and Order
    Re: Summary Judgment Schedule (ECF No. 192), we have filed under seal Defendants’ Reply
    Memorandum in Support of Their Motion for Summary Judgment and Defendants’ Reply to
    Plaintiff’s Response to Defendants’ Rule 56.1 Statement.

           Concurrently with this letter Defendants are filing under seal corrected versions of Exhibits
    283 and 432, previously filed in the incorrect file format on July 16, 2021, and in redacted form
    Exhibits 205, 207, 209, and 218, previously filed with missing pages on July 16, 2021.

            Pursuant to Your Honor’s Individual Practices, we have enclosed full, unredacted versions
    of the Exhibits.

           We thank the Court for its consideration of this request.

                                                         Respectfully submitted,

Granted.                                                 /s/ Aaron Marks
Dated: August 23, 2021
                                                         Aaron Marks, P.C.


    cc: All Counsel of Record (via ECF)
